DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 04/17/2020 are being examined. Claims 1-20 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/15/2021, 12/20/2021, and 05/31/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“a planning component”) that is coupled with functional language (“determining”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:

”determining, by a planning component of an autonomous vehicle, a first reference trajectory” recited in claim 1. For the purposes of examination, the examiner will take “a planning component” as part of a program implemented by a processor using instruction stored in memory or equivalent based on Fig. 2 of the specification showing the planning component 224 as part of vehicle computing device 214 of autonomous vehicle 202. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 references “determining, based at least in part on the sensor data and the object, at least one of an acceleration threshold, a velocity threshold, or a timing threshold associated with the autonomous vehicle to navigate in a user interface”, however, this limitation is generally unclear as to what is being claimed with regards to “determining … in a user interface” or “with the autonomous vehicle to navigate in a use interface”, for the purpose of compact prosecution the examiner is interpreting this limitation as “determining… to navigate by a processor”. Further claim 5 recites the limitations “determining…at least one of an acceleration threshold, a velocity threshold, or a timing threshold” , “wherein the request for guidance comprises the acceleration threshold, the velocity threshold, and the timing threshold”, and “the second reference trajectory is determined based in part on the at least one of the acceleration threshold, the velocity threshold, or the timing threshold”, however these limitations are unclear as the use of “or” and “and” are inconsistent, more explicitly the first limitation determines at least one of the three thresholds and the following limitation requires the sending of all three, however this would only be possible in the case of determining all three thresholds, in light of the third limitation once again citing at least one of the three thresholds for the purpose of compact prosecution the examiner is interpreting the second limitation as “wherein the request for guidance comprises at least one of the acceleration threshold, the velocity threshold, or the timing threshold”. The examiner recommends using consistent language and adding punctuation and further clarifying language to make clear what is distinctly being claimed.

Claim 13 recites the limitation “wherein the event comprises…” in line 1.  There is insufficient antecedent basis for “the event” in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 6-11, 13-20 are rejected under 35 U.S.C. 101 because the invention is directed to an abstract idea without significantly more.

101 Analysis - Step 1: Applicant’s independent claim 6 is directed toward a method.  Therefore, it can be seen that it/they fall(s) within one of the four statutory categories of invention. 

101 Analysis - Step 2A, Prong I: Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 6 includes limitations that recite and abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 6 recites : 

A method comprising:
sending a request for guidance from a vehicle navigating in an environment;
receiving, from a remote computing device and based at least in part on the request for guidance, a reference trajectory for the vehicle to follow in the environment, wherein the reference trajectory indicates an acceleration of the vehicle and steering for the vehicle to navigate in the environment at a future time; and
determining, by a planning component of the vehicle and based at least in part on the reference trajectory, a trajectory to navigate the vehicle in the environment.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Specifically, the step “determining” encompasses a user making an observation, evaluation, or judgement, based on potential trajectory of a vehicle, a second trajectory. Accordingly, the claim recites at least one abstract idea.

101 Analysis - Step 2A, Prong II: Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A method comprising:
sending a request for guidance from a vehicle navigating in an environment;
receiving, from a remote computing device and based at least in part on the request for guidance, a reference trajectory for the vehicle to follow in the environment, wherein the reference trajectory indicates an acceleration of the vehicle and steering for the vehicle to navigate in the environment at a future time; and
determining, by a planning component of the vehicle and based at least in part on the reference trajectory, a trajectory to navigate the vehicle in the environment.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitation of “sending a request for guidance” the examiner submits that this limitation constitute extra solution activity. In particular “sending a request for guidance” is the extra-solution activity of selecting a particular data source or type of data to be manipulated.
Regarding the additional limitation of “receiving, based at least in part on the request for guidance, a reference trajectory for the vehicle to follow in the environment, wherein the reference trajectory indicates an acceleration of the vehicle and steering for the vehicle to navigate in the environment at a future time” the examiner submits that these limitations constitute extra solution activity. In particular “receiving, based at least in part on the request for guidance, a reference trajectory for the vehicle to follow in the environment” is the pre-solution activity of data gathering, further the limitation “wherein the reference trajectory indicates an acceleration of the vehicle and steering for the vehicle to navigate in the environment at a future time” is merely further defining the pre-solution activity of data gathering.
Regarding the additional limitations of “from a vehicle navigating in an environment” and “from a remote computing device” the examiner submits that these limitations are an attempt to generally link additional elements to a technological environment. In particular, the use of a vehicle navigating in an environment and a remote computing device are recited in a manner of which a vehicle and remote computing device would be operating in their ordinary capacity. The additional limitations are no more than mere instructions to integrate the exception into a technological environment.

Regarding the additional limitation of “by a planning component of the vehicle” the examiner submits that this limitation is merely using a computer to implement the abstract idea.

101 Analysis - Step 2B: Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application the additional element of “sending a request for guidance” amounts to no more than selection of a particular data source or type. The additional elements of “receiving, based at least in part on the request for guidance, a reference trajectory for the vehicle to follow in the environment, wherein the reference trajectory indicates an acceleration of the vehicle and steering for the vehicle to navigate in the environment at a future time” amount to no more than pre-solution activity of data gathering. The additional elements of “from a vehicle navigating in an environment” and “from a remote computing device” amount to no more than generally linking to the technological fields vehicles and remote computing. Further the additional element of “by a planning component of the vehicle” amounts to no more than implementation of the abstract idea on a generic computer. Therefore, as a whole the claim is directed to an abstract idea implemented on a generic computer generally linked to the technological fields of vehicles and remote computing with insignificant extra solution activities of data selection and data gathering.

Dependent claim(s) 7-11 and 13-16 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application as discussed below. Therefore, dependent claims 7-11 and 13-16 are not patent eligible under the same rationale as provided for in the rejection of claim 1.
Dependent claim(s) 18-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application as discussed below. Therefore, dependent claims 7-11 and 13-16 are not patent eligible under the same rationale as provided for in the rejection of claim 1.
Therefore, claim(s) 6-11 and 13-16 is/are ineligible under 35 USC §101.

Regarding claim 7, which is dependent on claim 6, it merely adds the limitation “wherein the reference trajectory is based at least in part on at least one of a rate-controller acceleration input or a rate-controlled steering input” which is merely further defining the extra solution activity of data gathering.

Regarding claim 8, which is dependent on claim 7, it merely adds the limitations “wherein: 
the rate-controlled acceleration input is based at least in part on an acceleration capability associated with navigating the vehicle in the environment; and
the rate-controlled steering input is based at least in part on a steering capability associated with navigating the vehicle in the environment” which is merely further defining the extra solution activity of data gathering.

Regarding claim 9, which is dependent on claim 6, it merely adds the limitations “wherein the reference trajectory is a second reference trajectory, the method further comprising:
determining, by the planning component of the vehicle and prior to sending the request, a first reference trajectory;
determining a cost associated with the first reference trajectory; and
determining the cost meets or exceeds a threshold cost;
wherein sending the request for guidance is based at least in part on the cost meeting or exceeding the cost threshold” 
where the steps of determining a first reference trajectory, a cost associated with the first trajectory, and determining the cost meets or exceeds a threshold fall into the category of abstract ideas and the additional limitations of “by the planning component of the vehicle” and “wherein sending the request for guidance is based at least in part on the cost meeting or exceeding the cost threshold” are extra solution activities of implementation on a generic computer and further defining the step of data selection.

Regarding claim 10, which is dependent on claim 6, it merely adds the limitation “wherein determining the trajectory is further based at least in part on at least one of a reference cost, a steering cost, an acceleration cost, or an obstacle cost associated with the reference trajectory” which is merely further defining the extra solution activity of data gathering.

Regarding claim 11, which is dependent on claim 6, merely adds the limitations “determining a rate-controlled threshold for use by the remote computing device based at least in part on sensor data associated with the vehicle” and “sending, to the remote computing device, the rate-control threshold to cause the reference trajectory to be determined based at least in part on the rate-control threshold” which merely adds the additional abstract idea of determining a threshold and the extra solution activity of sending the rate control threshold which is merely data transmission. Further, the limitations of “by the remote computing device” and “to the remote computing device” are generally linking to the technological field of remote computing.

Regarding claim 13, which is dependent on claim 6, the claim lacks antecedent basis for “the event” as discussed in the rejection under 112(b) below, however, inferring from independent claim 1 the additional limitation “wherein the event comprises at least one or a potential collision, an obstacle, or a road closure” still falls within the realm of abstract idea as it is merely further defining the step of determining an event associated with the first trajectory.

Regarding claim 14, which is dependent on claim 6, it merely adds the limitations “receiving sensor data of the environment captured by a sensor of the vehicle, and
sending the sensor data to the remote computing device,
wherein the reference trajectory is based at least in part on the sensor data” which is merely insignificant extra solution activity of data gathering (“receiving sensor data of the environment captured”, “wherein the reference trajectory is based at least in part on the sensor data”), data transmission (“sending the sensor data to the remote computing device”), and generally linking to a technological field (“by a sensor of the vehicle”).

Regarding claim 15, which is dependent on claim 6, it merely adds the limitations “detecting an event in the environment based at least in part on sensor data captured from a sensor of the vehicle”, “determining that the even impacts an ability of the vehicle to navigate to a destination”, and “wherein: sending the request for guidance comprises sending a confidence level associated with the ability of the vehicle to navigate to the destination, and the reference trajectory is based at least in part on the confidence level” where detecting an event is the extra solution activity of data gathering, determining the event impacts an ability of the vehicle is an abstract idea, and the further limitations of sending the request comprises sending a confidence level and the reference trajectory is based on the confidence level are merely further defining the extra solution activity of data selection and further defining the abstract idea of determining a trajectory.

Regarding claim 16, which is dependent on claim 6, it merely adds the limitation “wherein the reference trajectory is based at least in part on one or more of a kinematic or dynamic constraint of the vehicle to navigate in the environment”, which is merely further defining the extra solution activity of data gathering.

Regarding claim 17, it recites a CRM with substantially the same limitations as claim 6 above,  therefore it is rejected for the same reason.

Regarding claim 18, it recites a CRM with substantially the same limitations as claim 7 above, therefore it is rejected for the same reason.

Regarding claim 19, it recites a CRM with substantially the same limitations as claim 16 above, therefore it is rejected for the same reason.

Regarding claim 20, it recites a CRM with substantially the same limitations as claim 10 above, therefore it is rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Staehlin (US 20200010083 A1) henceforth referred to as Staehlin.

Regarding claim 1, Staehlin teaches A system comprising (para [0048] line 1-2 : “FIG. 1 shows a block wiring diagram of a driver assistance system 10.”):
one or more processors (para [0048] line 2-4 : “The driver assistance system 10 has a control unit 11, a communication device 12 and a navigation device or respectively map device 13.”, where a control unit in an autonomous vehicle is interpreted as a processor); and
one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising (para [0039] line 1-5 : “A further aspect of this invention relates to a computer-readable medium, on which a programming element is stored, which instructs the control unit of a driver assistance system to carry out the method which is described above and below.”):
determining, by a planning component of an autonomous vehicle, a first reference trajectory (para [0048] line 4-6 : “The control unit 11 is designed to calculate or respectively to determine a trajectory for a vehicle on the basis of sensor data.”);
determining an event associated with the first reference trajectory (para [0049] line 1-6 : “The control unit 11 can be designed to recognize early on that there is a likelihood that a trajectory will not be able to be reliably calculated on the basis of the sensor data, for example because during an earlier journey it was not possible to calculate the trajectory, or the weather conditions are worse.”);
sending, based at least in part on the event, a request for guidance to a remote computing device (para [0049] line 6-8 : “If this has been established, the control unit 11 can instruct the communication device 12 to request an offboard trajectory from the server.”);
receiving, based at least in part on the request and from the remote computing device, a second reference trajectory, wherein the second reference trajectory comprises at least one of steering data or acceleration data (para [0048] line 6-8 : “The communication device 12 is designed to receive data, in particular an offboard trajectory, from a server and to send said data.”, para [0049] line 8-19 : “The offboard trajectory sent by the server can subsequently be used by the control unit 11 of the driver assistance system 10 or respectively said offboard trajectory can replace the calculated trajectory. Consequently, the vehicle can furthermore drive partially or respectively fully autonomously, even if this would not be possible on the basis of the sensor data of the environment sensors. The server's offboard trajectory can comprise information regarding the driving angle, the orientation, radii to be driven, speeds to be driven at, relative position data, absolute position data, the route to be driven and the time required by the vehicle for this.”);
determining, based at least in part on the second reference trajectory, a candidate trajectory (para [0048] line 9-11 : “The control unit 11 is additionally designed to replace the calculated trajectory with the offboard trajectory received from the server.”); and
controlling the autonomous vehicle based at least in part on the candidate trajectory (para [0048] line 11-13 : “A vehicle can be controlled partially or respectively fully autonomously on the basis of the trajectory or respectively the received offboard trajectory.”).

Claim(s) 6, 10, 12-14, 17, and 20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palanisamy et al (US 20190286151 A1 A1) henceforth referred to as Palanisamy.

Regarding claim 6, Palanisamy teaches A method comprising:
sending a request for guidance from a vehicle navigating in an environment (para [0026] line 13-18 : “Scenario planning system 200, for example, brokers the type, amount and/or resolution of planned data and trajectory candidates fetched from the remote computing services depending on the extent of available wireless communications bandwidth and network channel latency for a given timeframe.”);
receiving, from a remote computing device and based at least in part on the request for guidance, a reference trajectory for the vehicle to follow in the environment (para [0026] line 13-18 : “Scenario planning system 200, for example, brokers the type, amount and/or resolution of planned data and trajectory candidates fetched from the remote computing services depending on the extent of available wireless communications bandwidth and network channel latency for a given timeframe.”), wherein the reference trajectory indicates an acceleration of the vehicle and steering for the vehicle to navigate in the environment at a future time (para [0027] line 1-5 : “The representative scenario planning system 200 of FIG. 2 is generally composed of three interoperable, communicatively connected segments: an input provider segment 202, a scenario data segment 204, and an output consumer segment 206.”, para [0029] line 1-15 : “With continuing reference to FIG. 2, the scenario data segment 204—which may be embodied as a remote computing node (e.g., cloud computing system 24 of FIG. 1)—receives as input data any or all of the information discussed above with respect to the input provider segment 202. Prior to, contemporaneous with, or after said data is received, scenario data segment 204 determines various additional categories of information for scenario planning, including reference trajectory data 209, left boundary data 211, lane center data 213, and right boundary data 215. Reference trajectory data 209 may include an immediate path information (e.g., trajectory, acceleration, speed, etc.) and immediate scenario information (traffic, pedestrians, etc.) of the autonomous vehicle 10 for a near-term timeframe, e.g., for the next 10-30 seconds.”); and
determining, by a planning component of the vehicle and based at least in part on the reference trajectory, a trajectory to navigate the vehicle in the environment (para [0030] line 24-29 : “Using any combination of data described above, the scenario data segment 204 generates and transmits a comprehensive list of trajectory plan candidates to a local trajectory planner 231 of the output consumer segment 206, which may be embodied as the autonomous passenger vehicle 10 of FIG. 1.”, para [0031] line 3-11 : “As indicated above, the scenario planning system 200 may be typified by an input provider segment 202 that helps to collect or create input data that may be required for route generation and scenario planning, a scenario data segment 204 that receives, aggregates and processes various inputs to generate lists of trajectory plan candidates, and an output consumer segment 206 that utilizes a trajectory plan candidates list to identify, vet, and execute an optimal trajectory candidate.”).

Regarding claim 10, Palanisamy teaches The method of claim 6, further Palanisamy teaches wherein determining the trajectory is further based at least in part on at least one of a reference cost, a steering cost, an acceleration cost, or an obstacle cost associated with the reference trajectory (para [0035] line 13-22 : “After producing the trajectory plan candidates, the reference path generator processor 304 may calculate a navigation plan cost map by identifying an estimated cost for the vehicle 10 to navigate according to each trajectory plan candidate. The associated “cost” may comprise a combination of several factors, including but not limited to total energy expenditure for a given candidate, overall ride smoothness for a given candidate, total time required to complete a given candidate, expected maximum acceleration and/or deceleration, expected jerk, time delays, etc.”.

Regarding claim 12, Palanisamy teaches The method of claim 6, further Palanisamy teaches wherein the reference trajectory comprises an acceleration rate and a steering rate, the method further comprising (para 0035] line 13-22 : “After producing the trajectory plan candidates, the reference path generator processor 304 may calculate a navigation plan cost map by identifying an estimated cost for the vehicle 10 to navigate according to each trajectory plan candidate. The associated “cost” may comprise a combination of several factors, including but not limited to total energy expenditure for a given candidate, overall ride smoothness for a given candidate, total time required to complete a given candidate, expected maximum acceleration and/or deceleration, expected jerk, time delays, etc.”, In order to identify an estimated cost based on acceleration/deceleration and jerk it would be required that the trajectories comprise and acceleration rate (captured in expected jerk) and a steering rate (captured in expected maximum acceleration).): 
determining, based at least in part on the acceleration rate associated with the reference trajectory, an acceleration cost for the trajectory to navigate the vehicle (para 0035] line 13-22 : “After producing the trajectory plan candidates, the reference path generator processor 304 may calculate a navigation plan cost map by identifying an estimated cost for the vehicle 10 to navigate according to each trajectory plan candidate. The associated “cost” may comprise a combination of several factors, including but not limited to total energy expenditure for a given candidate, overall ride smoothness for a given candidate, total time required to complete a given candidate, expected maximum acceleration and/or deceleration, expected jerk, time delays, etc.”); 
determining, based at least in part on the steering rate associated with the reference trajectory, a steering cost for the trajectory to navigate the vehicle (para 0035] line 13-22 : “After producing the trajectory plan candidates, the reference path generator processor 304 may calculate a navigation plan cost map by identifying an estimated cost for the vehicle 10 to navigate according to each trajectory plan candidate. The associated “cost” may comprise a combination of several factors, including but not limited to total energy expenditure for a given candidate, overall ride smoothness for a given candidate, total time required to complete a given candidate, expected maximum acceleration and/or deceleration, expected jerk, time delays, etc.”); and 
navigating the vehicle in the environment based at least in part on the acceleration cost and the steering cost (para [0037] line1-19 : “For each optimal plan candidate received from the scenario plan selector module 306, the real-time trajectory planner module 308 checks the practicability of the candidate, e.g., by assessing whether or not the candidate is likely to be collision free and whether or not the candidate is likely to be kinodynamically feasible, etc. A trajectory plan may be designated as kinodynamically feasible if the vehicle's 10 kinematics and dynamics will allow it to follow the prescribed trajectory plan without stressing or exceeding the feasible operating space of the vehicles powertrain, braking, and steering systems. For instance, vehicle velocity, acceleration/deceleration, and occupant-experienced forces for a given candidate should satisfy corresponding vehicle-calibrated boundaries, while also meeting all kinematic vehicle constraints, such as avoiding obstacles while steering through traffic.If deemed practical, trajectory planner module 308 refines the plan to generate a final trajectory, which is sent to an autonomous vehicle control module or similarly configured vehicle controller for execution.”).

Regarding claim 13, Palanisamy teaches The method of claim 6, further Palanisamy teaches wherein the event comprises at least one of a potential collision, an obstacle, or a road closure (para [0027] line 1-26 : “The representative scenario planning system 200 of FIG. 2 is generally composed of three interoperable, communicatively connected segments: an input provider segment 202, a scenario data segment 204, and an output consumer segment 206. On the input side of the scenario planning system 200, the input provider segment 202—which may be embodied as a backend server computer in combination with an in-vehicle electronic control unit (e.g., telematics unit 14 of FIG. 1)—helps to generate, retrieve, calculate and/or store (collectively designated “determine”) various types of input data, including host vehicle (HV) state data 201, dynamic information 203, maplet data 205, and path plan data 207. HV state data 201 may generally comprise the vehicle's 10 current position, heading, velocity, and/or acceleration information. Other types of vehicle state information may include real-time sensor-based yaw, pitch and roll data, lateral speed, lateral offset, and heading angle. Maplet data 205, on the other hand, may include any suitable navigation information for executing a desired driving operation, including road layout data, geographic data, infrastructure data, and topology data. Other maplet information may comprise stop sign and stop light data, speed limit data, planned road work and road closure data, etc. In addition, the path plan data 207 includes a present or expected starting point (origin) and a desired ending point (destination) for the vehicle 10.”).

Regarding claim 14, Palanisamy teaches The method of claim 6, further Palanisamy teaches further comprising: 
receiving sensor data of the environment captured by a sensor of the vehicle (para [0028] line 1-3 : “Dynamic information 203 of FIG. 2 may generally encapsulate behavioral preferences and locally sensed object information.”); and 
sending the sensor data to the remote computing device (para [0027] line 5-13 : “On the input side of the scenario planning system 200, the input provider segment 202—which may be embodied as a backend server computer in combination with an in-vehicle electronic control unit (e.g., telematics unit 14 of FIG. 1)—helps to generate, retrieve, calculate and/or store (collectively designated “determine”) various types of input data, including host vehicle (HV) state data 201, dynamic information 203, maplet data 205, and path plan data 207.”), 
wherein the reference trajectory is based at least in part on the sensor data (para [0030] line 24-29 : “Using any combination of data described above, the scenario data segment 204 generates and transmits a comprehensive list of trajectory plan candidates to a local trajectory planner 231 of the output consumer segment 206, which may be embodied as the autonomous passenger vehicle 10 of FIG. 1.”).

Regarding claim 17, it recites a CRM with substantially the same limitations as claim 6 above, therefore it is rejected for the same reason.

Regarding claim 20, it recites a CRM with substantially the same limitations as claim 10 above, therefore it is rejected for the same reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Staehlin and further in view of Pedersen et al (US 20200310417 A1 ) henceforth referred to as Pedersen.

Regarding claim 2, Staehlin teaches The system of claim 1, further Staehlin teaches the operations further comprising: 
receiving sensor data of an environment captured by a sensor of the autonomous vehicle, the sensor data associated with a first time (para [0007] line 1-4 : “The control unit can be designed to calculate the trajectory for the vehicle on the basis of sensor data of environment sensors and, if necessary, further vehicle sensor data.”, the sensor data is associated with the time the sensor data is collected); and 
wherein the second reference trajectory indicates an acceleration for the autonomous vehicle and a steering for the autonomous vehicle to navigate in the environment at a second time after the first time (para [0011] line 1-8 : “The trajectory or respectively path curve describes a nominal track for the vehicle. This trajectory can contain particular waypoints at particular times with a particular vehicle alignment and position. The vehicle or respectively the propulsion systems of the vehicle endeavor, in turn, to follow the (specified) trajectory as well as possible, for example by adjusting the steering angle, by braking interventions or by accelerating the vehicle.”). However, Staehlin does not explicitly teach sending the sensor data to the remote computing device and wherein the second reference trajectory is based at least in part on the sensor data.

However, in the same field of endeavor (autonomous vehicle driving assistance) Pedersen teaches receiving sensor data of an environment captured by a sensor of the autonomous vehicle, the sensor data associated with a first time (para [0047] line 1-5 : “The sensor 1360 may include one or more sensors, such as an array of sensors, which may be operable to provide information that may be used to control the vehicle. The sensor 1360 can provide information regarding current operating characteristics of the vehicle or its surrounding.”); and 
sending the sensor data to the remote computing device (para [0128] line 1-11 : “The request can include information (e.g., state data) that can be useful to a tele-operator in responding to the request. The information can be included in the request when the request is initiated. In some examples, at least some of the information can be transmitted by the technique 500 in response to a request for that information from one or more systems used by a tele-operator. As such, some of the information may be pushed to a system of the tele-operator. Whether information is pushed from or pulled from the vehicle, such information is collectively referred to as transmitted information.”, para [0129] line 1-20 : “The state data can include, but is not limited to, data that indicates the state or condition of the vehicle that is executing the technique 500, including any of kinetic state data relating to any of the velocity and acceleration of a vehicle, location data, including the geographical location of a vehicle (e.g., the latitude and longitude of the vehicle) or the location of the vehicle with respect to another object, vehicle position, including the orientation and inclination (e.g., slope of the vehicle on an incline) of the vehicle, the operational state of the vehicle, including the electrical state or mechanical state of the vehicle (e.g., health of the electrical vehicle systems, mechanical vehicle systems, tire pressure, etc.), maintenance data related to maintenance of the vehicle, energy source data including an amount of fuel remaining or an amount of battery charge remaining, sensor data based on outputs from sensors including, optical sensors, audio sensors, an motion sensors, internal state data, including a temperature and humidity inside the passenger cabin of the vehicle, and a current task (e.g., pick up a passenger) of the vehicle.”); 
wherein the second reference trajectory is based at least in part on the sensor data and indicates an acceleration for the autonomous vehicle and a steering for the autonomous vehicle to navigate in the environment at a second time after the first time (para [0143] line 1-9 : “In an implementation, transmitting the instruction data to the AV can include transmitting driving route data (i.e., a third trajectory) for implementation by an autonomous device or system of the vehicle. The third trajectory can be a short-term path around an obstruction situation. The third trajectory can be a new route to a destination such that the new route circumvents the obstruction situation. As such, the driving route data can include instructions to modify an existing driving route for the vehicle.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Staehlin with the system of Pedersen to “reduce the need for tele-operation support”(Pedersen para [0024] line 1-2).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Staehlin and further in view of Mathews et al (US 9046372 B2 ) henceforth referred to as Mathews.

Regarding claim 3, Staehlin teaches The system of claim 1, however Staehlin does not explicitly teach wherein the second reference trajectory is based at least in part on a capability of the autonomous vehicle to navigate in an environment, wherein the capability of the autonomous vehicle is based at least in part on kinematic information or dynamic information associated with the autonomous vehicle.

However, in the same field of endeavor (trajectory planning for vehicles), Mathews teaches wherein the(col 3 line 35-65: “The method may further comprise: determining one or more further linear approximations of the dynamics of the vehicle; and, using the one or more further linear approximations, determining one or more further trajectories for the vehicle; wherein each of the one or more further trajectories is determined using a further linear approximation of vehicle dynamics; and the trajectory and the one or more further trajectories are for implementation by the vehicle in series; each of the one or more further linear approximations is constrained by one or more of the following: (i) a requirement that a magnitude of a velocity of the vehicle is greater than or equal to a threshold value for the velocity; (ii) requirements that: an acceleration applied to the vehicle at a point on the trajectory is relatively large when the acceleration acts in a direction that is substantially perpendicular to the velocity of the vehicle; and an acceleration applied to the vehicle at a point on the trajectory is relatively small when the acceleration acts in a direction that is substantially perpendicular to the velocity of the vehicle; (iii) a requirement that the vehicle may not travel in a given region; a centre point of the region is at a distance from a predetermined point on the vehicle substantially equal to a minimum turn radius of the vehicle, in a direction substantially perpendicular to a velocity of the vehicle; and a distance from the centre point of the region to a point on a perimeter of the region is greater than or substantially equal to the minimum turn radius of the vehicle; and (iv) requirements that an acceleration of the vehicle during the trajectory is less than a threshold value for the acceleration, and the threshold value for the acceleration is dependent on an infinity norm of a velocity of the vehicle.”, As Staehlin teaches a second reference trajectory and Mathews teaches wherein a trajectory is based at least in part on the capability of an autonomous vehicle and wherein the capability of the vehicle is based at least in part on kinematic or dynamic information the combination of Staehlin and Mathews teaches wherein the second reference trajectory is based at least in part on a capability of the autonomous vehicle to navigate in an environment, wherein the capability of the autonomous vehicle is based at least in part on kinematic information or dynamic information associated with the autonomous vehicle).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the method of Palanisamy with the method of Mathews “to provide that the determined trajectory is able to be followed by a vehicle (e.g. a wheeled land vehicle) that has a curvature limit” (Mathews col 8 line 26-29).

Regarding claim 4, Staehlin teaches The system of claim 1, however Staehlin does not explicitly teach wherein the second reference trajectory is based at least in part on at least one of a rate-controlled acceleration input or a rate-controlled steering input.

However, in the same field of endeavor (trajectory planning for vehicles), Mathews teaches wherein the second reference trajectory is based at least in part on at least one of a rate-controlled acceleration input or a rate-controlled steering input. (col 3 line 35-65: “The method may further comprise: determining one or more further linear approximations of the dynamics of the vehicle; and, using the one or more further linear approximations, determining one or more further trajectories for the vehicle; wherein each of the one or more further trajectories is determined using a further linear approximation of vehicle dynamics; and the trajectory and the one or more further trajectories are for implementation by the vehicle in series; each of the one or more further linear approximations is constrained by one or more of the following: (i) a requirement that a magnitude of a velocity of the vehicle is greater than or equal to a threshold value for the velocity; (ii) requirements that: an acceleration applied to the vehicle at a point on the trajectory is relatively large when the acceleration acts in a direction that is substantially perpendicular to the velocity of the vehicle; and an acceleration applied to the vehicle at a point on the trajectory is relatively small when the acceleration acts in a direction that is substantially perpendicular to the velocity of the vehicle; (iii) a requirement that the vehicle may not travel in a given region; a centre point of the region is at a distance from a predetermined point on the vehicle substantially equal to a minimum turn radius of the vehicle, in a direction substantially perpendicular to a velocity of the vehicle; and a distance from the centre point of the region to a point on a perimeter of the region is greater than or substantially equal to the minimum turn radius of the vehicle; and (iv) requirements that an acceleration of the vehicle during the trajectory is less than a threshold value for the acceleration, and the threshold value for the acceleration is dependent on an infinity norm of a velocity of the vehicle.”, As Staehlin teaches a second reference trajectory and Mathews teaches wherein a trajectory is based at least in part on at least one of a rate-controlled acceleration input or a rate-controlled steering the combination of Staehlin and Mathews teaches wherein the second reference trajectory is based at least in part on at least one of a rate-controlled acceleration input or a rate-controlled steering input).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the method of Palanisamy with the method of Mathews “to provide that the determined trajectory is able to be followed by a vehicle (e.g. a wheeled land vehicle) that has a curvature limit” (Mathews col 8 line 26-29).

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Staehlin and further in view of Park (US 20200033845 A1) henceforth referred to as Park.

Regarding claim 5, Staehlin teaches The system of claim 1, further Staehlin teaches the operations further comprising: 
receiving, from the autonomous vehicle, sensor data indicating an object in an environment of the autonomous vehicle (para [0009] line 10-15: “The environment model or respectively the environment sensors then supply information regarding “crash objects”, for example a vehicle driving ahead, but no longer the sensor data or respectively the information for the trajectory or respectively the path planning of the vehicle.”); However, Staehlin does not explicitly teach
determining, based at least in part on the sensor data and the object, at least one of an acceleration threshold, a velocity threshold, or a timing threshold associated with the autonomous vehicle to navigate in a user interface; 
wherein the request for guidance comprises the acceleration threshold, the velocity threshold, and the timing threshold; and 
wherein the second reference trajectory is determined based at least in part on the at least one of the acceleration threshold, the velocity threshold, or the timing threshold.

However, in the same field of endeavor (control of autonomous vehicles), Park teaches receiving, from the autonomous vehicle, sensor data indicating an object in an environment of the autonomous vehicle (para [0290] line 1-2 : “The vehicle senses the surrounding objects through the sensor (S1310).”); and 
determining, based at least in part on the sensor data and the object, at least one of an acceleration threshold, a velocity threshold, or a timing threshold associated with the autonomous vehicle to navigate in a user interface (para [0291] line 1-3 : “The vehicle determines an emergency step based on the distance to the object, the collision estimated time, and/or the appearance event (S1320).”); 
wherein the request for guidance comprises the acceleration threshold, the velocity threshold, and the timing threshold (para [0292] line 1-14 : “The vehicle transmits the sensing data by the emergency step (S1330). When it is determined that the emergency step is a first step, the vehicle transmits first sensing data. The first sensing data includes sensing data and emergency step information generated by the sensor. When it is determined that the emergency step is a second step, the second sensing data is transmitted. The second sensing data includes sensing data, appearance event, and emergency step information generated by the sensor. When it is determined that the emergency step is a third step, third sensing data is transmitted. The third sensing data includes location information, appearance event, and emergency step information of the object that is the subject of emergency step determination in the sensing data generated by the sensor.”); and 
wherein a control message is determined based at least in part on the at least one of the acceleration threshold, the velocity threshold, or the timing threshold (para [0297] line 11-22 : “For example, when it is determined as the third step in the vehicle, the server may know that it is determined as the third step in the vehicle through the emergency step information included in the third sensing data, and when there is the sensing data generated for the object in another sensor. through the sensing data, it is possible to classify the object, and the object may be determined to be an object that does not pose a danger to driving of the vehicle, or when it may be determined that there is an error in the third sensing data, the emergency step may be determined as an error, and in this case, the sensing data may be received again and a control message may be generated based on the sensing data.”, as Staehlin teaches a second reference trajectory and Park teaches a control message acting in a similar manner to a second reference trajectory the combination of Staehlin and Park teaches wherein the second trajectory is determined based at least in part on the at least one of the acceleration threshold, the velocity threshold, or the timing threshold.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Staehlin with the system of Park to increase capabilities for collision avoidance.

Claims 7-8, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy and further in view of Mathews.

Regarding claim 7, Palanisamy teaches The method of claim 6, further Palanisamy teaches wherein the reference trajectory is based at least in part on vehicle information (para [0027] line 5-13 : “On the input side of the scenario planning system 200, the input provider segment 202—which may be embodied as a backend server computer in combination with an in-vehicle electronic control unit (e.g., telematics unit 14 of FIG. 1)—helps to generate, retrieve, calculate and/or store (collectively designated “determine”) various types of input data, including host vehicle (HV) state data 201, dynamic information 203, maplet data 205, and path plan data 207.”, para [0028] line 1-3 : “Dynamic information 203 of FIG. 2 may generally encapsulate behavioral preferences and locally sensed object information.”, para [0030] line 24-29 : “Using any combination of data described above, the scenario data segment 204 generates and transmits a comprehensive list of trajectory plan candidates to a local trajectory planner 231 of the output consumer segment 206, which may be embodied as the autonomous passenger vehicle 10 of FIG. 1.”). However, Palanisamy does not explicitly teach using rate-controlled acceleration input or rate-controlled steering input.

However, in the same field of endeavor (vehicle trajectory generation), Mathews teaches wherein a trajectory is based at least in part on at least one of a rate-controlled acceleration input or a rate-controlled steering input (col 3 line 35-65 ; “The method may further comprise: determining one or more further linear approximations of the dynamics of the vehicle; and, using the one or more further linear approximations, determining one or more further trajectories for the vehicle; wherein each of the one or more further trajectories is determined using a further linear approximation of vehicle dynamics; and the trajectory and the one or more further trajectories are for implementation by the vehicle in series; each of the one or more further linear approximations is constrained by one or more of the following: (i) a requirement that a magnitude of a velocity of the vehicle is greater than or equal to a threshold value for the velocity; (ii) requirements that: an acceleration applied to the vehicle at a point on the trajectory is relatively large when the acceleration acts in a direction that is substantially perpendicular to the velocity of the vehicle; and an acceleration applied to the vehicle at a point on the trajectory is relatively small when the acceleration acts in a direction that is substantially perpendicular to the velocity of the vehicle; (iii) a requirement that the vehicle may not travel in a given region; a centre point of the region is at a distance from a predetermined point on the vehicle substantially equal to a minimum turn radius of the vehicle, in a direction substantially perpendicular to a velocity of the vehicle; and a distance from the centre point of the region to a point on a perimeter of the region is greater than or substantially equal to the minimum turn radius of the vehicle; and (iv) requirements that an acceleration of the vehicle during the trajectory is less than a threshold value for the acceleration, and the threshold value for the acceleration is dependent on an infinity norm of a velocity of the vehicle.”, As Palanisamy teaches the generation of the reference trajectory and Mathews teaches generation of a trajectory based on rate-controlled acceleration input or rate-controlled steering input, the combination of Palanisamy and Mathews teaches wherein the reference trajectory is based at least in part on at least one of a rate-controlled acceleration input or a rate-controlled steering input).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the method of Palanisamy with the method of Mathews “to provide that the determined trajectory is able to be followed by a vehicle (e.g. a wheeled land vehicle) that has a curvature limit” (Mathews col 8 line 26-29).

Regarding claim 8, the combination of Palanisamy and Mathews teaches The method of claim 7, further Mathews teaches wherein: 
the rate-controlled acceleration input is based at least in part on an acceleration capability associated with navigating the vehicle in the environment (col 7 line 1-10 : “Conventionally, this constraint on the vehicle's turn rate is treated as an acceleration constraint. "Receding Horizon Control In Unknown Environments: Experimental results", Markus Deittert, Arthur Richards, and George Mathews, ICRA, Achorage, Ak., USA, May 2010, which is incorporated herein by reference, shows an implementation in which the magnitude of the vehicle's input vector u (i.e. an acceleration) is limited in relation to the vehicles maximum velocity, V.sub.max, such that a minimum turn radius, R.sub.min, is enforced, i.e.”); and 
the rate-controlled steering input is based at least in part on a steering capability associated with navigating the vehicle in the environment (col 10 line 32-37 : “In particular, for curvature limited vehicles, which cannot turn on the spot, there exists a circular area to each side of the vehicle that cannot be reached by turning directly into it, for example without repeatedly reversing and advancing. The radius of these circles is substantially equal to the vehicle's minimum turn radius, R.sub.min.”).

Regarding claim 16, Palanisamy teaches The method of claim 6, however Palanisamy does not explicitly teach wherein the reference trajectory is based at least in part on one or more of a kinematic or a dynamic constraint of the vehicle to navigate in the environment.

However, in the same field of endeavor (trajectory planning for vehicles), Mathews teaches wherein the reference trajectory is based at least in part on one or more of a kinematic or a dynamic constraint of the vehicle to navigate in the environment (col 11 line 59-64 : “A further advantage provided by the above described embodiment is that a linear approximation of the vehicle's dynamics is advantageously constrained. In particular, in the above embodiment the magnitude of the vehicle acceleration in a direction perpendicular to the vehicle's heading is constrained.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the method of Palanisamy with the method of Mathews “to provide that the determined trajectory is able to be followed by a vehicle (e.g. a wheeled land vehicle) that has a curvature limit” (Mathews col 8 line 26-29).

Regarding claim 18, it recites a CRM with substantially the same limitations as claim 7 above, therefore it is rejected for the same reason.

Regarding claim 19, it recites a CRM with substantially the same limitations as claim 16 above, therefore it is rejected for the same reason.

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy and further in view of Cheng et al (US 20190354111 A1) henceforth referred to as Cheng.


Regarding claim 9, Palanisamy teaches The method of claim 6,  further Palanisamy teaches wherein the reference trajectory is a second reference trajectory, the method further comprising (para [0026] line 13-18 : “Scenario planning system 200, for example, brokers the type, amount and/or resolution of planned data and trajectory candidates fetched from the remote computing services depending on the extent of available wireless communications bandwidth and network channel latency for a given timeframe.”, as trajectory candidates is specified as plural it is required that there is a second reference trajectory): 
determining a cost associated with the first reference trajectory (para [0035] line 13-22 : “After producing the trajectory plan candidates, the reference path generator processor 304 may calculate a navigation plan cost map by identifying an estimated cost for the vehicle 10 to navigate according to each trajectory plan candidate. The associated “cost” may comprise a combination of several factors, including but not limited to total energy expenditure for a given candidate, overall ride smoothness for a given candidate, total time required to complete a given candidate, expected maximum acceleration and/or deceleration, expected jerk, time delays, etc.”, As a cost is determined for each trajectory, a cost is determined associated with the first reference trajectory); 
However, Palanisamy does not explicitly teach determining, by the planning component of the vehicle and prior to sending the request, a first reference trajectory; determining the cost meets or exceeds a threshold cost and wherein sending the request for guidance is based at least in part on the cost meeting or exceeding the cost threshold.

However, in the same field of endeavor (remote assistance for autonomous vehicles), Cheng teaches determining, by the planning component of the vehicle and prior to sending the request, a first reference trajectory (para [0013] line 1-19 : “Generally, an autonomous vehicle can: include a suite of sensors, such as LIDAR and 2D color cameras; regularly sample these sensors during autonomous operation; and implement artificial intelligence and computer vision techniques to perceive objects (e.g., vehicles, pedestrians, traffic signs, curbs, lane markers, etc.) and to extract a context from sensor data recorded by these sensors. From its perception of objects and context of the scene or environment around the autonomous vehicle, the autonomous vehicle can elect a next action, such as: maintaining a current trajectory, braking, accelerating, turning left, or turning right and magnitudes of these actions. The autonomous vehicle can regularly implement this process of reading data from sensors on the autonomous vehicle, perceiving objects and context from these sensor data, calculating a trajectory based on these objects and context, and modifying actuator positions (e.g., brake, accelerator, and steering angle positions)—such as at a rate of 10 Hz—in order to realize this trajectory.”); 
determining a cost associated with the first reference trajectory (para [0014] line 1-14 : “During this process, the autonomous vehicle can calculate confidence scores for the autonomous vehicle's: identification of objects in the scene (e.g., whether an object represents a pedestrian or a fire hydrant); context of the scene (e.g., whether a pedestrian is occupying a crosswalk or whether the autonomous vehicle has right of way to enter an intersection); or viability of a trajectory calculated by the autonomous vehicle to maintain the autonomous vehicle along a preplanned path and/or to avoid collision with another object. The autonomous vehicle can continue to operate autonomously while its confidence in identification of nearby objects, its perception of the scene nearby, and its election of a next action exceed corresponding threshold confidences.”, where a confidence score is interpreted as an inverse risk cost); and 
determining the cost meets or exceeds a threshold cost (para [0019] line 1-10 : “For example, when the autonomous vehicle determines that multiple networks in the autonomous vehicle's current location exhibit high-throughput (or high bandwidth) and low-latency characteristics with less than 1% packet loss rate, the autonomous vehicle can set a low threshold (i.e., a low sensitivity) for triggering a remote operator event such that the autonomous vehicle continues autonomous operation as long as its confidence in perception of the scene nearby and/or validation of its trajectory exceeds this low threshold (e.g., 80% confidence).”); 
wherein sending the request for guidance is based at least in part on the cost meeting or exceeding the cost threshold (para [0020] line 15-22 : “Accordingly, the autonomous vehicle can increase the threshold (i.e., increase sensitivity) for triggering a remote operator event under these lower-network-performance conditions such that the autonomous vehicle continues autonomous operation only as long as its confidence in its current object recognition, perception, and/or trajectory validation exceeds this high(er) threshold (e.g., 90% confidence).”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the method of Palanisamy with the method of Cheng to ensure sufficient data is transferred to the remote computing device.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy and further in view of Bobier-Tiu et al (US 20200216085 A1) henceforth referred to as Bobier-Tiu.

Regarding claim 11, Palanisamy teaches The method of claim 6, further Palanisamy teaches further comprising: 
determining a vehicle information for use by the remote computing device based at least in part on sensor data associated with the vehicle (para [0027] line 5-13 : “On the input side of the scenario planning system 200, the input provider segment 202—which may be embodied as a backend server computer in combination with an in-vehicle electronic control unit (e.g., telematics unit 14 of FIG. 1)—helps to generate, retrieve, calculate and/or store (collectively designated “determine”) various types of input data, including host vehicle (HV) state data 201, dynamic information 203, maplet data 205, and path plan data 207.”, para [0028] line 1-3 : “Dynamic information 203 of FIG. 2 may generally encapsulate behavioral preferences and locally sensed object information.”) ; and 
sending, to the remote computing device, the vehicle information to cause the reference trajectory to be determined based at least in part on the vehicle information (para [0029] line 1-6 : “With continuing reference to FIG. 2, the scenario data segment 204—which may be embodied as a remote computing node (e.g., cloud computing system 24 of FIG. 1)—receives as input data any or all of the information discussed above with respect to the input provider segment 202.”, para [0030] line 24-29 : “Using any combination of data described above, the scenario data segment 204 generates and transmits a comprehensive list of trajectory plan candidates to a local trajectory planner 231 of the output consumer segment 206, which may be embodied as the autonomous passenger vehicle 10 of FIG. 1.”).

However, in the same field of endeavor (vehicle trajectory determination), Bobier-Tiu teaches determining a rate-control threshold based at least in part on sensor data associated with the vehicle (para [0071] line 1-21 : “Sensors 108 may be configured to generate output signals conveying operational information regarding the vehicle. The operational information may include values of operational parameters of the vehicle. The operational parameters of vehicle 100 may include yaw rate, sideslip velocities, slip angles, percent slip, frictional forces, degree of steer, heading, trajectory, front slip angle corresponding to full tire saturation, rear slip angle corresponding to full tire saturation, maximum stable steering angle given speed/friction, gravitational constant, coefficient of friction between vehicle 100 tires and roadway, distance from center of gravity of vehicle 100 to front axle, distance from center of gravity of vehicle 100 to rear axle, total mass of vehicle 100, total longitudinal force, rear longitudinal force, front longitudinal force, total lateral force, rear lateral force, front lateral force, longitudinal speed, lateral speed, longitudinal acceleration, brake engagement, steering wheel position, time derivatives of steering wheel position, throttle, time derivatives of throttle, gear, exhaust, revolutions per minutes, mileage, emissions, and/or other operational parameters of vehicle 100.”, para [0084] line 1-14 : “Boundary determination component 120 may be configured to determine predicted boundaries of the operational information. Determination may be based on the operational information. A breach of the predicted boundaries may indicate undesirable values of the operational parameters of the vehicle such that the values are nearing the operational constraints of the vehicle. A breach of the predicted boundaries may include exceeding one or more values of the operational parameters or calculated values based on values of the operational parameters. Nearing and/or exceeding the operational constraints of the vehicle may cause the vehicle and/or a driver of the vehicle to lose vehicle stability, lose vehicle control, cause a collision, and/or other vehicle catastrophes.”); and 
the rate-control threshold to cause the reference trajectory to be determined based at least in part on the rate-control threshold (para [0085] line 1-11 : “Trajectory threshold determination component 122 may be configured to determine predicted threshold values of a trajectory metric. Determination may be based on the contextual information and the operational information. The trajectory metric may characterize a trajectory of the vehicle such that the vehicle is traveling on a roadway. The predicted threshold values of the trajectory metric may represent desirable circumventions in order to avoid causing vehicle catastrophes. Vehicle catastrophes may include a collision, losing control of the vehicle, losing vehicle stability, veering into other lanes, and/or other vehicle catastrophes”, As Palanisamy teaches using and sending vehicle information for use by the remote computing device to determine a reference trajectory and Bobier-Tiu teaches using rate-control threshold in the determination of a trajectory the combination of Palanisamy and Bobier-Tiu teaches determining a rate-control threshold for use by the remote computing device based at least in part on sensor data associated with the vehicle; and 
sending, to the remote computing device, the rate-control threshold to cause the reference trajectory to be determined based at least in part on the rate-control threshold).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the method of Palanisamy with the method of Bobier-Tiu to prevent “the vehicle from entering a region of instability” (Bobier-Tiu para [0161] line 2-3).

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy and further in view of Levinson et al (US 9632502 B1) henceforth referred to as Levinson.

Regarding claim 15, Palanisamy teaches The method of claim 6, however Palanisamy does not explicitly teach further comprising: 
detecting an event in the environment based at least in part on sensor data captured from a sensor of the vehicle; and 
determining that the event impacts an ability of the vehicle to navigate to a destination, 
wherein: 
sending the request for guidance comprises sending a confidence level associated with the ability of the vehicle to navigate to the destination, and 
the reference trajectory is based at least in part on the confidence level.

However, in the same field of endeavor (remote assistance of autonomous vehicles), Levinson teaches detecting an event in the environment based at least in part on sensor data captured from a sensor of the vehicle ( col 36 line 22-37 : “Similarly, events or conditions encountered by the autonomous vehicles (e.g., 3630, 3630a) during their transit may be events or conditions that are recognized based on previous encounters and/or analysis (e.g., via simulation data or teleoperator data) or may be events or conditions that are not recognized based on past encounters and/or analysis. Data captured by the autonomous vehicles (e.g., sensor systems of vehicles 3630 and/or 3630a) in road network 3650 and/or other road networks (denoted by 3698) may be analyzed in-situ by one or more systems of the autonomous vehicles and/or may be communicated to an external resource for analysis to learn and designate new semantic classifications for previously unknown objects and/or to provide alternative candidate trajectories and/or vehicle control parameters (e.g., velocity, power consumption, etc.) based on objects, conditions or events.”); and 
determining that the event impacts an ability of the vehicle to navigate to a destination (col 40 line 36-49 : “At a stage 3706, a state of operation of the autonomous vehicle may be determined based on the confidence level. For example, the confidence level extracted at the stage 3704 may exceed a range of acceptable confidence levels associated with normative operation of the autonomous vehicle (e.g., an optimized path having a computed probability of facilitating collision-free travel of the autonomous vehicle, complying with traffic laws, providing a comfortable user experience or a comfortable user ride). As another example, the confidence level extracted at the stage 3704 may be indicative of confidence levels associated with non-normative operation of the autonomous vehicle due to possible trajectories that are insufficient to guarantee collision-free travel of the autonomous vehicle.”), 
wherein: 
sending the request for guidance comprises sending a confidence level associated with the ability of the vehicle to navigate to the destination (col 39 line 28-25 : “Updated policy data 3694 may include one or more candidate trajectories and the one or more candidate trajectories may have the same or different confidence levels associated with each candidate trajectory. Candidate trajectories may be arranged in a predetermined order or rank, such as a ranking order based on confidence level (e.g. ranked from highest confidence level to lowest confidence level or vice-versa).”, col 40 line 60-67 – col 41 line 1 : “At a stage 3712, the updated policy data may be communicated (e.g., transmitted). As one example, the updated policy data may be communicated to a planner of at least one autonomous vehicle (e.g., to one or more autonomous vehicles in a fleet of autonomous vehicles). In other examples, the updated policy data may be communicated to a teleoperator (e.g., being configured to influence path planning and/or navigational control in one or more autonomous vehicles).”), and 
the reference trajectory is based at least in part on the confidence level (col 40 line 50-54 : “At a stage 3708, data representing candidate trajectories responsive to the event (e.g., trajectories that avoid contact with potholes 3634) may be calculated based on the telemetry data and the state of operation of the autonomous vehicle (e.g., normative or non-normative operation).”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the method of Palanisamy with the method of Levinson “to implement event detection that predicts optimal courses of action responsive to the event” (Levinson col 1 line 54-56).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668